Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, see p. 8-11, filed 02/03/2022, have been reviewed, but are not being responded to because they pertain to the amendments filed 02/03/2022, and the amendments have not been entered because the amendment to claim 1 that deletes "salts of nitric acid" and that inserts "or other than an ammonium cation substituted with an organic group" after "wherein the at least one salt (s) comprises a cation other than ammonium" and the new claim 22 that has the limitation wherein the at least one amine which is reactive to epoxy groups selected from the group consisting of m-xylylenediamine, 1,3-cylcohexanedimethanamine, and isophorone diamine, wherein the at least one salt (S) is at least one salt (S) of nitric acid, and wherein the at least one salt (S) is present in a proportion of from 1.0 to 10 wt. %, based on total weight of the curing composition, raise new issues that would require further consideration and/or search because they were not presented in claims filed earlier. Also, the amendment to claim 1 and new claim 22 cannot be reviewed and a search conducted within the guidelines of the After Final Consideration Pilot 2.0.

Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767